DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
                                                                 Status of Claims
Claim(s) 9-13 are pending in the application. Claim(s) 14-15 have been canceled. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 9 & 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 10,172,387) in view of Plojoux (US 2014/0305449)
As Per Claim 9, Davis discloses an evaporator unit for an electronic device for generating aerosol [abstract], wherein the evaporator unit [Fig. 4, #20] comprises: 
a heating element [Fig. 4, #10]; and
a liquid transporting element [Fig. 4, #22; Col. 13, Lines 19-23; “…the porous carbon heater 10 is a carbon foam that is combined with an aerosol precursor transport element 20 in the form of a fibrous yarn wick 22 that is soaked with the aerosol precursor material…”]
wherein the heating element comprises with at least one resistive layer area applied thereon [Col. 2, Lines 38-40], and wherein the liquid transporting element [Fig. 4, #22] is threaded through a hole [Col. 13, Lines 19-24; “…The yarn wick 22 may be threaded through holes formed in the porous carbon heater 10 and may be wrapped around the porous carbon heater one or a plurality of times….”] in the heating element [Fig. 4, #10]. 
Davis does not disclose wherein the heating element comprises a dielectric substrate. 
Plojoux, much like Davis, pertains an aerosol generating device [abstract] 
Plojoux discloses the wherein the heating element comprises a dielectric substrate. [Par. 22; “…the external heater may take the form of one or more flexible heating foils on a dielectric substrate…”]
Plojoux discloses the benefits of a dielectric substrate in that it aids in providing heat evenly throughout the substrate and heat it at an optimum temperature range. [Par. 2]

As Per Claim 11, Davis discloses all limitations of the invention except wherein the substrate has a cylindrical shape.
Plojoux, much like Davis, pertains an aerosol generating device [abstract] 
Plojoux discloses wherein the substrate has a cylindrical shape. [Fig. 3B, #24; the reference clearly shows that the external heaters, which are cylindrical in shape, conform around the dielectric substrate (Par. 22; “…the external heater may take the form of one or more flexible heating foils on a dielectric substrate…”)]
Plojoux discloses the benefits of a dielectric substrate in that it aids in providing heat evenly throughout the substrate and heat it at an optimum temperature range. [Par. 2]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the fluid heating element as taught by Davis in view of the heating element as taught by Plojoux to further include the substrate has a cylindrical shape to provide heat evenly throughout the substrate and heat it at an optimum temperature range. [Par. 2]
As Per Claim 12, Davis discloses all limitations of the invention except wherein the substrate is flat.
Plojoux, much like Davis, pertains an aerosol generating device [abstract] 
Plojoux discloses wherein the substrate is flat. [Fig. 3b, #24; as mentioned in the previously cited portion, the external heater is positioned around the dielectric substrate, and in order to be able to do that, the substrate must be in fact, flat (Par. 22; “…the external heater may take the form of one or more flexible heating foils on a dielectric substrate…”)]

Therefore, it would have been obvious to one with ordinary skill in the art to modify the fluid heating element as taught by Davis in view of the heating element as taught by Plojoux to further include the substrate is flat to provide heat evenly throughout the substrate and heat it at an optimum temperature range. [Par. 2]
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 10,172,387) in view of Plojoux (US 2014/0305449) in further view of Most (US 9980518)
As Per Claim 10, Davis does not disclose the substrate is made of ceramic.
Most, much like Davis, pertains to a portable vaporizer. [abstract] 
Most discloses the substrate is made of ceramic. [Col. 5, Lines 57-59]
Most discloses the benefits of the substrate in that it ensures uniform temperature distribution temperature. [Col. 8, Lines 15-20]  
Therefore, it would have been obvious to one with ordinary skill in the art to modify the fluid heating element as taught by Davis in view of the heating element as taught by Most to further include the substrate is made of ceramic to ensure each circuit is effectively at the same temperature. [Col. 8, Lines 15-20]  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable Davis (US 10,172,387) in view of Plojoux (US 2014/0305449) in further view of Lyubomirskiy (US 2015/0181936).
As Per Claim 13,  Davis and Plojoux discloses all limitations of the invention except wherein the substrate is prism-shaped. 
Lyubomirskiy, much like Davis and Plojoux, pertains to an apparatus configured to heat smokeable material. [abstract] 
Lyubomirskiy discloses a substrate that is prism-shaped. [Fig. 7A, #18; Par. 107, Lines 1-3] 

Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the substrate as taught by Davis and Plojoux in view of the substrate as taught by Lyubomirskiy to further include a substrate that is prism-shaped to maintain electrical isolation of the plurality of electrical element within the heater. [Par. 103, Lines 1-3]

Response to Arguments
Applicant's arguments filed 11/30/2021 have been considered but are not found persuasive. 
Applicant asserts that the claimed heating element is in the form of a layer while the heater of Davis is in the form of the rod. Further, Applicant asserts of Davis essentially requires a three-dimensional structure and that there is no design rational to would reasonable suggest the heater of Davis could instead be formed as a two dimensional “layer” as presently claimed. 
The examiner respectfully disagrees. The claim merely recites “a heating element”. The claim provides no structural limitations as to the shape of the heating element “rod, plate etc.” The claim limitation is broad and applicant’s arguments regarding the differences in shape are moot because the claim does not require such limitations. Moreover, having a “two-dimensional layer” is physically impossible. Even a “planar” heating layer (which again, no such claim limitations are recited to require such structure” is three dimensional.
 The rationale of modification has nothing to do with somehow distorting the shape of the heater, but is regarding adding a substrate, which the prior art explicitly contemplates “…(Col. 15, Lines 59-65) “…Further materials useful as conductive substrates may also be utilized according to the present disclosure. For example, conductive substrates as described in U.S. patent application Ser. No. 
Applicant asserts that Davis is fundamentally a different heating element construction than that of the applicant’s, specifically that there is no teaching that at least one resistive layer applied on a dielectric substrate, and because the porous carbon material is in the form of a rod, such that the porous carbon material does not teach said at least one resistive layer. Moreover, Applicant asserts that “substrate” in the primary reference has a different meaning, in that the substrate used is the actual heater. 
The examiner would like to point to the claim where it explicitly states that “....wherein the heating element comprises a dielectric substrate….”. That is, the claim explicitly requires that the heater contains the substrate, much like how applicant is arguing, and thus proves no evidence on why the combination cannot be held, as it is in line with the claim limitations. As shown by the secondary reference, it is known to apply a dielectric substrate on an heating element for the benefits articulated in the action above. The claims as they stand are broad, and applicant is attempting at arguing against structure that is not required by the claims as they recite currently. 
Conclusion
inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761    
                                                                                                                                                                                                  /ERIN E MCGRATH/Primary Examiner, Art Unit 3761